DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 15/903,401.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Response to Arguments
Applicant's arguments filed 12 JULY 2022 have been fully considered but they are not persuasive.  On pages 9-10 of Applicant's remarks Applicant argues (regarding at least claim 1) that the prior art of Fish (US 7,966,218), Aldrey (US 8,719,891), Mihara (US 2009/0080698), Gildred (US 2008/0114861), and Dilger (US 2003/0058707) does not disclose the claimed limitations.  Specifically, Applicant argues that Gildred does not disclose refraining from inserting advertisements into a recorded media asset. The Examiner respectfully disagrees that the prior art combination of references does not disclose such limitations.  It is initially noted that Applicant appears to be arguing against a singular reference for such limitation(s) when a combination is actually used.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was shown in the previous rejection, the prior art of Fish was already cited as disclosing (among other things) in response to determining (see Fish; system can determine that ads have expired; col. 7, lines 46-56, and col. 8, lines 18-19), inserting an advertisement into the later first media asset (see Fish; new advertisement is inserted at a specific location; col. 8, lines 18-27, and Fig. 4C, element 455), wherein the advertisement is inserted into the later first media asset (see Fish; new advertisement is inserted at a specific location; col. 8, lines 18-27, and Fig. 4C, element 455, and wherein for various recordings, i.e. the later first; col. 4, lines 6-14), and the earlier second media asset (see Fish; for various recordings, i.e. including an earlier second; col. 4, lines 6-14).  The prior art of Aldrey was already cited as disclosing (among other things) in response to determining based on date/time data, performing operations (see Aldrey; replacement operations are performed on a certain media asset when the system determines that a particular media asset was created/stored earlier than a most recent media asset; col. 23, lines 18-31).  The prior art of Mihara was already cited as disclosing (among other things) determining, based on the values (see Mihara; making determinations based on the recording dates/values; page 20, paragraph 297, and with specific calculation with the values; page 6, paragraph 103), wherein a value that is greater represents a later date and time (see Mihara; the integer value is a value of elapsed seconds from a reference value of zero, i.e. a larger value indicates a later date/time; page 6, paragraph 103), and a first value is greater (see Mihara; the integer value is a value of elapsed seconds from a reference value of zero, i.e. a larger value indicates a later date/time, thereby indicating that a particular value can be greater than another; page 6, paragraph 103).  As these references were already utilized to disclose limitations relating to determinations based on dates/times and replacement operations in response to various determination(s), the prior art of Gildred was brought in to specifically show limitations related to refraining from inserting an advertisement into an earlier second media asset in favor of inserting an advertisement into a later first media asset.  In that respect, Gildred was cited as disclosing (among other things) refraining from inserting an advertisement into an earlier second media asset in favor of inserting an advertisement into a later first media asset (see Gildred; multiple episodes of content can be downloaded and stored locally; page 1, paragraph 6, and wherein based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, thereby indicating one episode in favor of another, the system can make further determinations about insertion of advertisements for that episode, i.e. again in relation to that episode rather than another; page 5, paragraph 71, and wherein system can also use information about dates/times of recorded/saved content in order to determine replacement of that content; page 5, paragraph 72).  Gildred shows how the system can update/insert advertisements in a particular episode (i.e. the episode being a later episode instead of an earlier one based on user selection).  Therefore, when taking the prior art combination of references together as  a whole, all of these claim limitations are disclosed.  Applicant also argues that the ad insertion methods taught by Gildred relate only to a playback process, which runs counter to the advantage conveyed by Applicant’s invention which is to entice the used to watch older episodes (i.e., episodes for which the system refrained from inserting ads) first.  While Gildred may relate to substitution in one program instead of another at/during playback, it is noted that Applicant's currently claimed limitations do not specify when such operations are being performed.  If the prior art does operations before and/or at playback this would still read on Applicant's current claims.  Therefore, again, when taking the prior art combination of references together as  a whole, all of Applicant’s claim limitations are disclosed.
Any of Applicant’s additional remarks not specifically addressed above are considered moot in view of the Examiner’s above response and/or the grounds/citations being used in the rejection below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 55, 56, 60-62, 65, 66, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, US 7,966,218 in view of Aldrey et al., US 8,719,891 and further in view of Mihara et al., US 2009/0080698, Gildred, US 2008/0114861, and Dilger et al., US 2003/0058707.

Regarding claim 52, Fish discloses a method for managing stored media assets, the method comprising: 
storing, in a storage device, a first media asset and a second media asset (multiple recordings can be stored in a storage device, and wherein the recordings are at different dates/times as the system can determine when new recordings are being added and their specific dates/times; col. 3, lines 39-41, and col. 4, lines 6-8 and 46-51, and wherein with DVR; col. 8, lines 9-10); 
determining which of a first data and a second data is greater, wherein data that is greater represents a later date and time (system can access metadata in order to determine recording dates/times for the programs, col. 4, lines 46-51, and based on this information determination of the oldest recording, i.e. recording with the oldest age and/or greater data; col. 5, lines 20-22, and wherein these determinations can be based on comparison operations; col. 4, lines 28-31, and dates can be compared in relation to other entries; col. 6, lines 61-63); and 
in response to determining (system can determine that ads have expired; col. 7, lines 46-56, and col. 8, lines 18-19);
inserting an advertisement into the later first media asset (new advertisement is inserted at a specific location; col. 8, lines 18-27, and Fig. 4C, element 455), wherein the advertisement is inserted into the later first media asset (new advertisement is inserted at a specific location; col. 8, lines 18-27, and Fig. 4C, element 455, and wherein for various recordings, i.e. the later first; col. 4, lines 6-14); and
the earlier second media asset (for various recordings, i.e. including an earlier second; col. 4, lines 6-14).
Fish does not explicitly disclose determining that the first media asset and the second media asset are part of a program series; 
converting a first date and time associated with a first media asset to a first value; 
converting a second date and time associated with a second media asset to a second value;
determining, based on the values, wherein a value that is greater represents a later date and time;
a first value is greater;
in response to determining based on date/time data, performing operations; and
refraining from inserting an advertisement into a second media asset in favor of inserting an advertisement into a first media asset;
wherein an advertisement is inserted into a media asset by modifying a duration of the media asset by adding a length of time corresponding to a duration of the advertisement to the media asset.
In a related art, Aldrey does disclose determining that the first media asset and the second media asset are part of a program series (system can use metadata and identify that episodes of content are part of a particular series; col. 20, lines 4-14, and col. 21, lines 43-45); and
in response to determining based on date/time data, performing operations (replacement operations are performed on a certain media asset when the system determines that a particular media asset was created/stored earlier than a most recent media asset; col. 23, lines 18-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish and Aldrey, by allowing similar series content to be determined, and ages associated with the series content to be utilized, in order to provide an improved system and method for providing content to a user based on one or more conditions associated with a user account (Aldrey; col. 2, lines 42-49).
Fish in view of Aldrey does not explicitly disclose converting a first date and time associated with a first media asset to a first value; 
converting a second date and time associated with a second media asset to a second value;
determining, based on the values, wherein a value that is greater represents a later date and time;
a first value is greater; and
refraining from inserting an advertisement into a second media asset in favor of inserting an advertisement into a first media asset;
wherein an advertisement is inserted into a media asset by modifying a duration of the media asset by adding a length of time corresponding to a duration of the advertisement to the media asset.
In a related art, Mihara does disclose converting a first date and time associated with a first media asset to a first value (system can convert a recording date and time for a first content, i.e. C1 with content information C11, to an integer value; page 6, paragraph 103); 
converting a second date and time associated with a second media asset to a second value (system can convert a recording date and time for a second content, i.e. C2 with content information C21, to an integer value; page 6, paragraph 103);
determining, based on the values (making determinations based on the recording dates/values; page 20, paragraph 297, and with specific calculation with the values; page 6, paragraph 103), wherein a value that is greater represents a later date and time (the integer value is a value of elapsed seconds from a reference value of zero, i.e. a larger value indicates a later date/time; page 6, paragraph 103); and
a first value is greater (the integer value is a value of elapsed seconds from a reference value of zero, i.e. a larger value indicates a later date/time, thereby indicating that a particular value can be greater than another; page 6, paragraph 103).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, and Mihara by allowing system operations to perform conversion and determinations based on content dates/times, in order to provide an improved image display apparatus and a computer program product for displaying moving picture contents, where specific content available to a user can be indicated, when they would otherwise not be aware of it (Mihara; page 1, paragraphs 3 and 7-8).
Fish in view of Aldrey and Mihara does not explicitly disclose refraining from inserting an advertisement into a second media asset in favor of inserting an advertisement into a first media asset;
wherein an advertisement is inserted into a media asset by modifying a duration of the media asset by adding a length of time corresponding to a duration of the advertisement to the media asset.
In a related art, Gildred does disclose refraining from inserting an advertisement into an earlier second media asset in favor of inserting an advertisement into a later first media asset (multiple episodes of content can be downloaded and stored locally; page 1, paragraph 6, and wherein based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, thereby indicating one episode in favor of another, the system can make further determinations about insertion of advertisements for that episode, i.e. again in relation to that episode rather than another; page 5, paragraph 71, and wherein system can also use information about dates/times of recorded/saved content in order to determine replacement of that content; page 5, paragraph 72).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, and Gildred by allowing commercials to be inserted into specific content, in order to provide an improved system and method for the insertion of promotional content in media that is downloaded and locally stored (Gildred; page 1, paragraphs 2-3).
Fish in view of Aldrey, Mihara and Gildred does not explicitly disclose wherein an advertisement is inserted into a media asset by modifying a duration of the media asset by adding a length of time corresponding to a duration of the advertisement to the media asset.
In a related art, Dilger does disclose wherein an advertisement is inserted into a media asset by modifying a duration of the media asset by adding a length of time corresponding to a duration of the advertisement to the media asset (system can adjust lengths of ad breaks by increasing the break time, i.e. added time to the content, for inserted advertisements; page 3, paragraph 18, and page 9, paragraph 68, and see claim 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, and Dilger by allowing durations of content to be adjusted based on inserted advertisements, in order to provide an improved system and method for the real-time determination and scheduling of commercials or other segments during breaks in a programming signal (Dilger; page 2, paragraph 14).

Regarding claim 55, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses retrieving a first program series identifier of the first media asset, and retrieving a second program series identifier of the second media asset (Mihara; obtaining content information for first and second content; page 6, paragraphs 92-93, and wherein this includes identifying information; page 6, paragraph 99); and 
comparing the first program series identifier and the second program series identifier to determine if the first media asset and the second media asset are part of the same program series (Aldrey; system can use metadata and identify that episodes of content are part of a particular series; col. 20, lines 4-14, and col. 21, lines 43-45, and Mihara; comparison and determining that content is part of a same series; pages 6-7, paragraphs 106-108).

Regarding claim 56, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses processing the later first media asset to identify a plurality of play positions within the later first media asset corresponding to boundaries between discrete scenes of the later first media asset (Fish; system can identify play positions including boundaries between scenes/segments of the video; col. 7, line 57 - col. 8, line 5, and Fig. 4A, elements 403, 405, 407, 415, and 425, and Fig. 4B, elements 405, 410, 415, 420, and 425, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71); and 
selecting a play position of the plurality of play positions at which to insert the advertisement (Fish; system can select a particular play position having a stale advertisement for replacement, i.e. at least a first one of a plurality; col. 8, lines 18-27, and Fig. 4B, element 410).

Regarding claim 60, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses inserting the advertisement into the later first media asset comprises: retrieving media data of the advertisement, and inserting the media data of the advertisement into media data of the later first media asset at the selected play position (Fish; selected new advertisement with different duration can be inserted into the media; col. 8, lines 18-27, and Fig. 4C, element 455, and from storage, including databases; col. 8, lines 35-40, and col. 12, lines 30-37, and col. 15, lines 55-61, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71).

Regarding claim 61, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses inserting a second advertisement into the later first media asset by: selecting a second play position of the first media asset (Fish; different play position with a stale advertisement can be identified and selected; col. 8, lines 18-19, and Fig. 4A, element 407, and Fig. 4B, element 420, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71); 
selecting the second advertisement from a database of advertisements (Fish; different, second, advertisement can be selected; col. 8, lines 18-19, and Fig. 4B, element 460, and from storage, including databases; col. 8, lines 35-40, and col. 12, lines 30-37, and col. 15, lines 55-61); 
retrieving a pointer to the selected second advertisement from the database (Fish; with use of flags to specific ads; col. 8, lines 27-30, and including databases; col. 8, lines 35-40, and col. 12, lines 30-37, and col. 15, lines 55-61); and 
inserting the pointer into the later first media asset at the selected second play position (Fish; flag at specific play position; col. 8, lines 27-30, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71), the pointer causing, during playback of the later first media asset by a media device, the media device to: retrieve the selected advertisement from the database (Fish; flag causes retrieval of specific ad; col. 8, lines 35-38, and including databases; col. 8, lines 35-40, and col. 12, lines 30-37, and col. 15, lines 55-61, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71); and
pause playback of the later first media asset at the selected second play position, begin playback of the selected advertisement, and in response to completing playback of the selected advertisement, resuming playback of the later first media asset at the selected second play position (Fish; system can jump from the currently playing program with the original advertisement to the replacement ad, i.e. effectively pausing the original programming at that point, and then upon completion of the replacement ad, can resume the original programming at the position following the original advertisement; col. 8, lines 27-42, and Fig. 4B, elements 415, 459, 460, 461, and 425, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71).

Claim 62, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 52.  The following additional limitations are also disclosed: 
control circuitry (Fish; computer system with CPUs/processors; col. 9, line 40 - col. 10, line 14).

Claim 65, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 55.
Claim 66, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 56.
Claim 70, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 60.
Claim 71, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 61.

Claims 53, 54, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, US 7,966,218 in view of Aldrey et al., US 8,719,891, Mihara et al., US 2009/0080698, Gildred, US 2008/0114861, and Dilger et al., US 2003/0058707, and further in view of Tang et al., US 2015/0281635.

Regarding claim 53, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses all the claimed limitations of claim 52, as well as in response to determining that the first value is not greater than the second value: inserting an advertisement into the later second media asset (Fish; system can determine that ads have expired; col. 7, lines 46-56, and col. 8, lines 18-19, and new advertisement is inserted at a specific location; col. 8, lines 18-27, and Fig. 4C, element 455, and wherein for various recordings, i.e. including a second; col. 4, lines 6-14, and Aldrey; replacement operations are performed on a certain media asset when the system determines that a particular media asset was created/stored earlier than a most recent media asset; col. 23, lines 18-31, and Mihara; making determinations based on the recording dates/values; page 20, paragraph 297, and with specific calculation with the values; page 6, paragraph 103, and wherein the integer value is a value of elapsed seconds from a reference value of zero, i.e. a larger value indicates a later date/time, thereby allowing for indication that a particular value can be greater/not greater than another; page 6, paragraph 103, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71); and
a later second media asset where the advertisement was inserted into the later second media asset (Fish; new advertisement is inserted at specific location; col. 8, lines 18-27, and Fig. 4C, element 455, and wherein for various recordings, i.e. including a second; col. 4, lines 6-14, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71).
Fish in view of Aldrey, Mihara, Gildred, and Dilger does not explicitly disclose generating for display, at a media device, a list of media assets stored in the storage device; and 
modifying an appearance of a listing corresponding to a second media asset as an indication.
In a related art, Tang does disclose generating for display, at a media device, a list of media assets stored in the storage device (displaying media assets that are recorded; page 13, paragraph 101); and 
modifying an appearance of a listing corresponding to a second media asset as an indication (visual modification can occur as an indication for a specific recorded media asset listed in the guide; page 13, paragraph 101). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, and Tang by allowing indications to be associated with listings of recorded programming, in order to provide an improved system and method which allows a user to easily identity content that has had changes occur to it (Tang; page 1, paragraph 1).

Regarding claim 54, Fish in view of Aldrey, Mihara, Gildred, Dilger, and Tang discloses modifying an appearance of a listing corresponding to the later second media asset comprises at least one of: modifying a background color, modifying a text color, and overlaying a visual indicator (Tang; with use of background color or visual indicator/icon; page 13, paragraph 101).

Claim 63, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 53.
Claim 64, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 54.

Claims 57-58 and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, US 7,966,218 in view of Aldrey et al., US 8,719,891, Mihara et al., US 2009/0080698, Gildred, US 2008/0114861, and Dilger et al., US 2003/0058707, and further in view of Wing et al., US 2012/0253937 and Feng et al., US 2014/0150016.

Regarding claim 57, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses all the claimed limitations of claim 52 as well as selecting an advertisement for insertion into the later first media asset (Fish; selected new advertisement can be inserted into the media; col. 8, lines 18-27, and Fig. 4C, element 455, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71).  
Fish in view of Aldrey, Mihara, Gildred, and Dilger does not explicitly disclose retrieving, from a user profile associated with a user, identifications of a plurality of media assets viewed by the user;
determining, based on the user profile, a type of advertisement corresponding to at least one media asset of the plurality of media assets view by the user; 
retrieving from a database of advertisements a list of advertisements of the determined type; and 
selecting an advertisement from the list of advertisements.
In a related art, Wing does disclose retrieving from a database of advertisements a list of advertisements of a determined type (listing of potential ads of specific type meeting a certain criterion are selected/retrieved from advertisement database; page 6, paragraph 107); and 
selecting an advertisement from the list of advertisements (particular ad(s) from the potential list are selected; page 6, paragraph 107).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, and Wing, by allowing plural advertisements to be identified and accessed/selected from a database of advertisements, in order to provide an improved system and method for organized storage of advertisement data, thereby providing more efficient access and retrieval of the advertisements.
Fish in view of Aldrey, Mihara, Gildred, Dilger, and Wing does not explicitly disclose retrieving, from a user profile associated with a user, identifications of a plurality of media assets viewed by the user;
determining, based on the user profile, a type of advertisement corresponding to at least one media asset of the plurality of media assets view by the user.
In a related art, Feng does disclose retrieving, from a user profile associated with a user of the media device, identifications of a plurality of media assets viewed by the user (system can utilize profiles/preferences, including media consumption information, i.e. identifications of viewed media assets; page 5, paragraph 42, and page 8, paragraph 70); and 
determining, based on the user profile, a type of advertisement corresponding to at least one media asset of the plurality of media assets view by the user (system utilizes this information in order to determine type of targeted advertising; page 5, paragraph 42, and page 8, paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, Wing, and Feng by allowing advertisements to be selected based on collected/determined information about a user in order to provide an improved system and method for providing targeted advertising on a group level and/or an individual level based on an analysis of data (Feng; page 1, paragraph 11).

Regarding claim 58, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses all the claimed limitations of claim 52 as well as selecting an advertisement for insertion into the later first media asset (Fish; selected new advertisement can be inserted into the media; col. 8, lines 18-27, and Fig. 4C, element 455, and Gildred; based on a determination about the playing of an episode, i.e. a user can play a newer episode instead of an older episode, the system can make determinations about insertion of advertisements for that episode; page 5, paragraph 71).
Fish in view of Aldrey, Mihara, Gildred, and Dilger does not explicitly disclose determining a social network associated with a user; 
accessing the social network; 
determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user; 
retrieving from a database of advertisements a list of advertisement of the determined type; and 
selecting an advertisement from the list of advertisements, wherein
the social network activity is a message received by the user from another user of the social network; and 
determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user comprises processing the message for content related to a type of advertisement.
In a related art, Wing does disclose  retrieving from a database of advertisements a list of advertisements of a determined type (listing of potential ads of specific type meeting a certain criterion are selected/retrieved from advertisement database; page 6, paragraph 107); and 
selecting an advertisement from the list of advertisements (particular ad(s) from the potential list are selected; page 6, paragraph 107).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, and Wing, by allowing plural advertisements to be identified and accessed/selected from a database of advertisements, in order to provide an improved system and method for organized storage of advertisement data, thereby providing more efficient access and retrieval of the advertisements.
Fish in view of Aldrey, Mihara, Gildred, Dilger, and Wing does not explicitly disclose determining a social network associated with a user; 
accessing the social network; and
determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user, wherein
the social network activity is a message received by the user from another user of the social network; and 
determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user comprises processing the message for content related to a type of advertisement.
In a related art, Feng does disclose determining a social network associated with a user of the media device and accessing the social network (system can utilize information about the user in order to identify and access a social network account/data of the user; page 4, paragraphs 33-34); and 
determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user (system can determine type of targeted advertising based on monitored social media activities of the user; page 2, paragraphs 15 and 20, and page 5, paragraph 40, and page 6, paragraph 46), wherein
the social network activity is a message received by the user from another user of the social network, and determining, based on social network activity of the user, a type of advertisement corresponding to the social network activity of the user comprises processing the message for content related to a type of advertisement (system can analyze messaging communicated between users of the social network in order to determine particular type of targeted advertising; page 2, paragraph 15, and page 4, paragraph 36, and page 5, paragraphs 38 and 40, and page 6, paragraph 46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, Wing, and Feng by allowing advertisements to be selected based on collected/determined information about a user in order to provide an improved system and method for providing targeted advertising on a group level and/or an individual level based on an analysis of data (Feng; page 1, paragraph 11).

Claim 67, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 57.
Claim 68, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 58.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, US 7,966,218 in view of Aldrey et al., US 8,719,891, Mihara et al., US 2009/0080698, Gildred, US 2008/0114861, and Dilger et al., US 2003/0058707, and further in view of Onishi, US 2014/0226949.

Regarding claim 59, Fish in view of Aldrey, Mihara, Gildred, and Dilger discloses all the claimed limitations of claim 52, as well as converting a first date and time associated with the first media asset to a first value (Mihara; system can convert a recording date and time for a first content, i.e. C1 with content information C11, to an integer value; page 6, paragraph 103) and converting a second date and time associated with the second media asset to a second value (Mihara; system can convert a recording date and time for a second content, i.e. C2 with content information C21, to an integer value; page 6, paragraph 103).
Fish in view of Aldrey, Mihara, Gildred, and Dilger does not explicitly disclose date and time based on a reference date and time wherein the reference date and time are January 1, 1970, and midnight, respectively.  
In a related art, Onishi does disclose date and time based on a reference date and time wherein the reference date and time are January 1, 1970, and midnight, respectively (a reference date and time of 0:0:0 on Jan 1, 1970 can be used in order to make calculations on time elapsed; page 6, paragraph 60, and page 7, paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Fish, Aldrey, Mihara, Gildred, Dilger, and Onishi by allowing a specific reference date and time to be used, in order to provide an improved system and method for accurately determining an elapsed time based on a specific reference time.

Claim 69, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 59.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424